Exhibit 10.10.2
FEDERAL HOME LOAN BANK OF PITTSBURGH
TEMPORARY INCENTIVE COMPENSATION PLAN
EXECUTIVE OFFICERS AND KEY EMPLOYEES
(Effective 1/1/10)

I.   EFFECTIVE DATE       This Temporary Incentive Plan (“Temporary Plan” or
“Plan”) of the Federal Home Loan Bank of Pittsburgh is established effective as
of January 1, 2010. Temporary Plan Awards (“Awards”) may be paid for each Plan
Year (January 1 to December 31, except as otherwise described below) in
accordance with the provisions of this Plan. Unless the Board approves renewal
of the Temporary Plan, the Plan will terminate on December 31, 2010.   II.  
PURPOSE AND OBJECTIVES       The Temporary Plan is designed to retain and
motivate executive officers and other key Bank employees during a period in
which the Bank’s financial condition is below its typical performance level in
terms of earnings generation, dividend paying capacity and ability to repurchase
excess capital stock.   III.   PLAN ADMINISTRATION       The Plan is
administered by the President, the Human Resources Committee of the Board of
Directors (the “Committee”) and the Board of Directors (the “Board”).

  A.   Responsibilities of the President

    The President will provide recommendations to the Committee and the Board
regarding Plan participation, Bank performance goals, Bank achievements and
Awards for the members of the Bank’s Management Committee. The President is
responsible for approval of: Plan participation; performance goals; Bank
achievements and Awards for staff below the Management Committee level.

  B.   Responsibilities of the Committee

    The Committee will review all Plan recommendations and revisions (including
all performance goals and Awards) from the President and present final
recommendations to the Board for its approval. In addition, the Committee will
review the performance of the President and Management Committee members and
make recommendations regarding any Award payouts under the Plan.

  C.   Responsibilities of the Board

    The Board will review and approve as appropriate all recommendations from
the Committee and the President.

1



--------------------------------------------------------------------------------



 



IV.   ELIGIBILITY       The Bank’s executive officers and other key Bank staff
members are eligible to participate on the terms described in this Temporary
Plan. Eligibility is reviewed each year that the Temporary Plan is in effect to
assure continued appropriateness, and participants are notified by Human
Resources of their participation in the Plan. Upon designation as a participant,
each participant will be provided a copy of the Plan.   V.   TEMPORARY INCENTIVE
AWARD OPPORTUNITY LEVELS       A summary of the Temporary Plan Award levels is
attached as Attachment A. Each participant shall be provided with a separate
document showing his/her level of participation in the Plan.   VI.   PERFORMANCE
MEASURES       The Plan Year for the base incentive award opportunity shall mean
the annual period ending December 31. With respect to the financial performance
goal and the additional incentive award opportunity, Plan Year shall mean the
period ending December 31, 2012. The Plan goals can be both quantitative and
qualitative. The terms of a specific goal as approved by the Board establish the
performance measurement standards.       Certain positions have a greater and
more direct impact than others on the achievement of Bank performance. Those
differences are recognized by varying the incentive opportunity, expressed as a
percentage of a participant’s base salary. For executive management and various
other positions in the Bank, generally the greater the control and influence a
participant can exert over Bank goals, the larger a portion of their incentive
Award will be based on Bank performance. Goals may be related solely to one
individual, or may relate to a group of two or more individuals whose efforts
are required to produce the results. Performance measures for individual goals
will be established by the applicable department head.       In general, goals
requiring attainment of specified performance or completion of specified tasks
and activities shall not be considered as having been met when the actual
performance as measured by completion of the activities has not been attained.  
VII.   AWARD DETERMINATION       Until a determination of an Award payment has
been made by the Board and a participant has met all applicable requirements
under the Plan, no participant has a vested right to any Award under the Plan.
At the conclusion of the applicable Plan Year, the President, after considering
the Bank’s performance against the Bank goal(s), shall recommend to the
Committee and the Board the Plan Awards to be paid to the Management Committee
members, excluding the President. The President is responsible for approval of
specific Awards to be paid to staff members below the Management Committee
level.       Unless otherwise directed by the Board or otherwise set forth in
this Plan, payments of Awards under the Plan shall be made as soon as possible
after the Board has made a determination regarding the payment of Awards, but no
later than 21/2 months after the close of the applicable Plan Year. Appropriate
provisions shall be made for any taxes that the Bank determines are required to
be withheld from any Awards under the applicable laws or other regulations of
any governmental authority, whether federal, state or local. The payment of any
Award shall be subject to such obligations, terms and conditions as the
Committee or the Board may specify in making the Award and, in exercising its
discretion to make any Award determination hereunder, the Board may choose to
consider factors such as overall Bank financial performance, operating
environment and other relevant considerations. Acceptance of any Award shall
constitute agreement by the participant to all obligations, terms, conditions
and restrictions so imposed.

2



--------------------------------------------------------------------------------



 



    A participant who is on formal corrective action for performance at any time
during the Plan Year will be ineligible to receive any payment of an Award. In
order for any Award payment to be made, the most recent examination by the
Federal Housing Finance Agency of the participant’s area(s) of responsibility
must not have identified any unsafe or unsound practice or condition.
Participants who terminate employment with the Bank for any reason, other than
death, disability or retirement prior to the Award payout date will not be
eligible for an Award. Participants who are hired prior to July 1 during the
Plan Year or whose employment ends due to involuntary termination (excluding
involuntary termination for cause), death, disability or retirement prior to the
Award payout date may be eligible to be considered for a pro-rated Award.1 Each
payment of an Award under this Plan shall be from the general assets of the
Bank.   VIII.   TERMINATION OR AMENDMENT       The Plan, in whole or in part,
may at any time or from time to time be amended, suspended or reinstated and may
at any time be terminated by action of the Board. The Board has the power and
authority to construe, interpret and administer the Plan. Any decision arising
out of or in connection with the construction, interpretation or administration
of the Plan will lie within the Board’s absolute discretion and will be binding
on all parties.

Attachments
 

1   Retirement for purposes of this Plan is defined as 60 years of age or older
with at least 10 years of service or 65 years of age or older regardless of
service. “Involuntary termination” shall exclude termination for cause and shall
include a “resignation for good reason” as defined by the IRS 409A Regulations.

3



--------------------------------------------------------------------------------



 



Attachment A—Award Levels
Management Committee and Former Level C of VIP
2010 Base and Additional Temporary Incentive Plan Award Opportunity

                              2010   2011   2012     Base   Additional   Base  
Additional   Base   Additional     Incentive   Incentive   Incentive   Incentive
  Incentive   Incentive Participant   Award   Award   Award   Award   Award  
Award Level   Opportunity   Opportunity   Opportunity   Opportunity  
Opportunity   Opportunity
CEO
  Up to 22%   Up to 200%   Up to 22%   Up to 160%   Up to 22%   Up to 120%
 
                       
Other Executives
  Up to 20%   Up to 135%   Up to 20%   Up to 108%   Up to 20%   Up to 81%
 
                       
Other Participants (formerly in Level C of the VIP)
  Up to 17%   Up to 100%   Up to 17%   Up to 80%   Up to 17%   Up to 60%

Participants shall be entitled to an additional incentive award up to the
percentage indicated above for the year in which the Additional Incentive Award
Opportunity Goal is met. Such additional incentive award opportunity percentage
shall be applied to the participant’s January 1, 2010 base salary. For example,
if the goal is met in 2011, the CEO, Other Executives and Other Participants
would be eligible for payouts of up to 160%, 108% and 80%, respectively.

 



--------------------------------------------------------------------------------



 



Attachment B—Temporary Incentive Plan Goals
Management Committee and Former Level C of VIP
Base Incentive Award Opportunity Goals
For each year the Temporary Incentive Compensation Plan is in effect, goals
shall be established and approved by the Board. In exercising its sole
discretion for any award payout, the Board may adjust downward the amount of the
payout based on the results of the approved goals. Additionally, the Board may
take into consideration other factors that it deems appropriate when reviewing
and approving any recommended payouts under the Temporary Plan. Base Incentive
Award Opportunities are set forth in the table presented in Attachment A.
Additional Incentive Award Opportunity Goal—Bank Financial Performance
Following the calendar year in which the Bank: 1) makes a market based dividend
payment in two (2) consecutive quarters and 2) implementation of a plan to
repurchase excess capital stock has been in process in two (2) consecutive
quarters, participants will be eligible to receive an additional incentive
award. Unless otherwise modified or terminated by the Board, the Plan Year
during which this financial performance goal is in effect shall run from
January 1, 2010 through December 31, 2012.
In exercising its sole discretion for any award payout, the Board may adjust
downward the amount of the payout. Additionally, the Board may take into
consideration other factors that it deems appropriate when reviewing and
approving any recommended payouts under the Temporary Plan.

 